Opinion by
William W. Pontee,, J.,
The judgment heretofore entered was that the “ judgment be reversed.” No venire was awarded. This was not a final judgment, such as to carry the right to execution for costs: Smith v. Sharp, 5 Watts, 292; Fries v. Railroad, 98 Pa. 142.
A careful consideration of the facts has convinced us that the appellant -is entitled to his costs. We, therefore, propose to amend the record so that he may obtain them.
The costs on the appeal are determined by the act of May 19, 1897, P. L. 67, section 21. The costs in the court below must be taxed by that court in the first instance.
. We, therefore, grant the prayer of the petition, and order that the judgment heretofore entered be, and the same is, hereby *393amended by the addition of tlie words, “ Judgment is entered in favor of the defendant with costs,” so that the same shall read, “Judgment reversed and judgment is entered in favor of the defendant with costs.”
Note. A petition for a reargument on the main case was refused January 17, 1899.